Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 has been received and considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, lines 3-5 “  when diameter of a first air-jetting hole on the center area is D1, diameter of a second air- jetting hole on the middle surrounding area is D2, and diameter of a third air-jetting hole on the outside surrounding area is D3, an inequality D1>D2>D3 is fulfilled” should be “wherein a diameter of a first air-jetting hole on the center area is D1, a diameter of a second air- jetting hole on the middle surrounding area is D2, and a diameter of a third air-jetting hole on the outside surrounding area is D3, an inequality D1>D2>D3 is fulfilled”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dust-removing heads" in line 4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which dust-removing heads the applicant is referring to since only a single dust-removing head is being claimed as introduced in claim 1, line 2, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to be referring to a single dust-removing head.
Claim 1 recites the limitation "the dust-removing heads is provided with a work corresponding face of convex, concave, or convex-concave three-dimensional offset configuration parted from the three-dimensional offset configuration parted from the three-dimensional configuration of the cleaned face for a small dimension" in lines 4-7.  The claim limitation is vague, indefinite, awkwardly, and confusingly worded, specifically “three-dimensional offset configuration parted from the three-dimensional offset configuration parted from the three-dimensional configuration of the cleaned face for a small dimension”. It is unclear how there is two three-dimensional offset configurations parted from the dust-removing head, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the face of the dust-removing head to be separate from a face of the work. 
Claim 3 recites the limitation "the calculation result" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (CN 109127520).
Regarding claim 1, Jung discloses: a cleaner (Figures 1-5) comprising a construction in which: 
the cleaner has a dust-removing head (element 220) to jet air (see to a cleaned face of a work having the cleaned face of three-dimensional configuration of concave, convex, or concave-convex (see annotated figure below element 1. Furthermore, as per a cleaned face of a work having said configuration, it is noted that defining the structure of the work that is intended to be in conjunction of the cleaner has been given limited patentable weight as the work is not part of the cleaner, but rather a workpiece among others can be or not be selected to be used with the device, thus as long the prior art meets the structure of the cleaner will be capable of being used with said work); and 
the dust-removing heads is provided with a work corresponding face (element 221) of convex, concave, or convex-concave three-dimensional offset (see annotated figure below) configuration parted from the three-dimensional offset configuration parted from the three-dimensional configuration of the cleaned face for a small dimension (Detail A).

    PNG
    media_image1.png
    711
    762
    media_image1.png
    Greyscale


Regarding claim 2, Jung discloses: the cleaner as set forth in claim 1, wherein the dust-removing head is formed by a metal 3-D printer (The applicant is claiming a product-by-process limitation (formed by a metal 3-D printer), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Jung further modified is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 3, Jung discloses: the cleaner as set forth in claim 2, wherein the three-dimensional offset configuration of the work corresponding face of the dust-removing head is calculated based on 3-D data in which the three-dimensional configuration of the cleaned face is recorded, and the work-corresponding face is formed by the metal 3D printer controlled by the calculation result (The applicant is claiming a product-by-process limitation (calculation based on 3-D data and formed by a metal 3-D printer), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Jung further modified is the same as or makes the product claimed obvious, meeting the limitation of the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (CN 109127520) in view of De Dea (US Pub. No. 2017/0036252).
Regarding claim 4, Jung further discloses a work-corresponding face of the dust-removing head is imaginarily divided areas with a plurality of jetting holes (elements 223/224) located at different areas (see annotated figure above). However, Jung appears to be silent wherein the work-corresponding face of the dust-removing head is imaginarily divided into three areas of a center area, a middle surrounding area, and an outside surrounding area; and when diameter of a first air-jetting hole on the center area is D1, diameter of a second air- jetting hole on the middle surrounding area is D2, and diameter of a third air-jetting hole on the outside surrounding area is D3, an inequality D1>D2>D3 is fulfilled.
De Dea teaches it was known in the art to have a cleaner (Figures 2 element 200) used to remove debris from an optical element (element 120 and see also paragraph 0048-0049 and 0056-0060) with a dust removing head (element 250) jetting a fluid (element 105 and see also paragraphs 0050-0051), further disclosing a plurality of different dust removing heads (figures 10-13) which can be used with said cleaner (see paragraph 0143), wherein the dust removing head comprises a work-corresponding face (element 1067), wherein the work-corresponding face of the dust-removing head is imaginarily divided into three areas of a center area (Detail A), a middle surrounding area (Detail B), and an outside surrounding area (Detail C); and when diameter of a first air-jetting hole (element 1054h) on the center area is D1, diameter of a second air- jetting hole (element 1054l) on the middle surrounding area is D2, and diameter of a third air-jetting hole (element 1054o) on the outside surrounding area is D3, an inequality D1>D2>D3 is fulfilled (see annotate figure below and see also paragraph 0145).

    PNG
    media_image2.png
    794
    677
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of De Dea to provide wherein the work-corresponding face of the dust-removing head is imaginarily divided into three areas of a center area, a middle surrounding area, and an outside surrounding area; and when diameter of a first air-jetting hole on the center area is D1, diameter of a second air- jetting hole on the middle surrounding area is D2, and diameter of a third air-jetting hole on the outside surrounding area is D3, an inequality D1>D2>D3 is fulfilled. Doing so provides a plurality of different sized jetting holes located at various different locations in order to increase the areas of providing a uniform flow rate in order to remove debris, thus enhancing cleaning operations and productivity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/07/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723